Name: 2009/252/EC: Commission Decision of 11Ã March 2009 concerning derogations from certain provisions of Regulation (EC) NoÃ 177/2008 of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes (notified under document number C(2009) 1568) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  business organisation;  information and information processing;  information technology and data processing;  business classification
 Date Published: 2009-03-21

 21.3.2009 EN Official Journal of the European Union L 75/11 COMMISSION DECISION of 11 March 2009 concerning derogations from certain provisions of Regulation (EC) No 177/2008 of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes (notified under document number C(2009) 1568) (Only the Danish, Dutch, English, Estonian, French, German, Greek, Latvian, Lithuanian, Maltese, Polish and Slovak texts are authentic) (Text with EEA relevance) (2009/252/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 177/2008 of the European Parliament and of the Council of 20 February 2008 establishing a common framework for business registers for statistical purposes and repealing Council Regulation (EEC) No 2186/93 (1), and in particular Article 14 thereof, Having regard to the requests made by the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the French Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland and the Slovak Republic, Whereas: (1) Regulation (EC) No 177/2008 established a new common framework for business registers exclusively for statistical purposes in order to maintain the development of business registers in a harmonised framework. (2) Article 14 of Regulation (EC) No 177/2008 provides that when business registers require a major overhaul, the Commission may grant a derogation at the request of a Member State for a transitional period that shall not exceed 25 March 2010. For agriculture, forestry and fishing, public administration and defence, and compulsory social security, and for the additional characteristics relating to enterprise groups, the Commission may grant a derogation at the request of a Member State for a transitional period that shall not exceed 25 March 2013. (3) Some Member States have requested such derogations to be granted. (4) It seems justified to grant those derogations, as the Member States requests are based on a legitimate need to further adapt their national statistical systems, HAS ADOPTED THIS DECISION: Article 1 Derogations are hereby granted to the Member States listed in the Annex, under the conditions and subject to the limits set out therein, in order to enable those Member States to bring their respective national statistical systems into conformity with Regulation (EC) No 177/2008. Article 2 This decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the French Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland and the Slovak Republic. Done at Brussels, 11 March 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 61, 5.3.2008, p. 6. ANNEX GRANTED DEROGATIONS Member State Granted derogation End of derogation Belgium Characteristics 4.1, 4.2a, 4.3 to 4.7 and 4.9 25 March 2010 Characteristics 1.8 to 1.12a, 1.13a, 3.12, 4.11, 4.12a and 4.13a 30 June 2011 Denmark Coverage of enterprise groups 30 June 2009 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 31 December 2009 Germany Characteristic 3.11 and latter part of characteristic 1.7a (Reference to customs files or to the register of extra-Community operators) 25 March 2010 Agriculture, forestry and fishing, public administration and defence, and compulsory social security 31 December 2012 Estonia Characteristic 1.12a 25 March 2010 Ireland Full derogation 31 December 2008 Characteristic 1.3 31 December 2009 Characteristic 3.11 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 25 March 2010 Characteristics 1.8 to 1.12b, 1.13a, 3.12, 4.1, 4.2a, 4.5 to 4.7, 4.9, 4.13a 31 December 2012 Agriculture, forestry and fishing, public administration and defence, and compulsory social security 25 March 2013 Greece Enterprise groups and their characteristics 31 December 2008 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 25 March 2010 Agriculture, forestry and fishing, public administration and defence, and compulsory social security, and the additional characteristics relating to enterprise groups 25 March 2013 France Agriculture, forestry and fishing 30 June 2012 Latvia Multinational enterprise groups and their characteristics 31 December 2008 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 5 March 2010 The additional characteristics relating to enterprise groups 31 December 2010 Lithuania Multinational enterprise groups and their characteristics 25 March 2010 The additional characteristics relating to enterprise groups 25 March 2013 Luxembourg Enterprise groups and their characteristics 31 December 2008 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 31 December 2009 Agriculture, forestry and fishing, public administration and defence, and compulsory social security 31 December 2010 The additional characteristics relating to enterprise groups 25 March 2013 Malta Enterprise groups and their characteristics 31 December 2008 Coverage of enterprise groups not belonging to the largest MNEs transmitted by Eurostat 25 March 2010 The additional characteristics relating to enterprise groups 25 March 2013 Netherlands Characteristics 1.12a, 1.13a, 3.11, 4.4, 4.11, 4.12a and 4.13a 25 March 2010 Agriculture, forestry and fishing, public administration and defence, and compulsory social security, and the additional characteristics relating to enterprise groups 25 March 2013 Austria Characteristic 3.11 concerning sub-sectors (public, national private, foreign controlled) of S.11, S.122, S.123, S.124 and S.125 Enterprise groups and their characteristics 25 March 2010 Agriculture, forestry and fishing 31 December 2011 Local units and their characteristics in public administration and defence and in compulsory social security 31 December 2012 Poland Data on multinational enterprise groups and their transmission to Eurostat 31 March 2009 Agriculture, forestry and fishing 31 December 2011 Slovakia Additional characteristics relating to enterprise groups 30 June 2009